This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2014 UT 33


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                            STATE OF UTAH,
                          Plaintiff and Appellee,
                                       v.
                        SHAWN MICHAEL SMITH,
                        Defendant and Appellant.


                              No. 20130583
                          Filed August 26, 2014


             On Certiorari to the Utah Court of Appeals


                     Fifth District, Cedar City
                 The Honorable G. Michael Westfall
                           No. 101500429


                                 Attorneys:
   Sean D. Reyes, Att’y Gen., Laura B. Dupaix, Asst. Att’y Gen.,
                   Salt Lake City, for appellee
           Herschel Bullen, Salt Lake City, for appellant


  CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
        ASSOCIATE CHIEF JUSTICE NEHRING, JUSTICE DURHAM,
              JUSTICE PARRISH, and JUSTICE LEE joined.


   CHIEF JUSTICE DURRANT, opinion of the Court:

                               Introduction
   ¶1 The question presented in this case is whether a district
court lacks subject matter jurisdiction to accept a defendant’s guilty
plea where the defendant was not bound over following either a
preliminary hearing or an express waiver of the right to a
                              STATE v. SMITH
                           Opinion of the Court
preliminary hearing.1 The court of appeals held that “a district court
cannot exercise its jurisdiction to accept a guilty plea until a
defendant has been bound over following either a preliminary
hearing or the defendant’s waiver of a preliminary hearing.”2
    ¶2 We reverse the court of appeals’ decision and conclude that
while it is error for a district court to accept a guilty plea without
holding a preliminary hearing or obtaining an express waiver from
the defendant of the right to a preliminary hearing, such an error
does not deprive the court of subject matter jurisdiction. Utah’s
current statutory scheme grants district courts broad subject matter
jurisdiction over criminal cases. And nothing in the Utah
Constitution or Utah Code makes holding a preliminary hearing,
obtaining an express waiver of the right to a preliminary hearing, or
issuing a bindover order a prerequisite to a district court’s exercise of
subject matter jurisdiction.
                               Background
   ¶3 On July 20, 2010, Adult Probation and Parole agents found
methamphetamine in Shawn Michael Smith’s bedroom. Mr. Smith
and his wife admitted they smoked methamphetamine earlier that
same day and both tested positive for methamphetamine.
    ¶4 Two days later, the State filed an information charging
Mr. Smith with one count of possession or use of a controlled
substance. Mrs. Smith was similarly charged. In addition to facing
charges, the Smiths lost custody of their two children. In an apparent
attempt to regain custody of the children, the Smiths quickly reached
a joint plea agreement with the State. Under that agreement,
Mr. Smith agreed to plead guilty to a second-degree felony and
Mrs. Smith agreed to plead guilty to a class A misdemeanor. The two
hoped that this arrangement would keep Mrs. Smith out of jail so she
could attempt to regain custody of the children.
    ¶5 The Smiths appeared in court on August 4, 2010, for their
joint preliminary hearing before Judge John Walton. What occurred,
however, was not a preliminary hearing. Rather, discussions
between Judge Walton and counsel immediately turned to the issue
of Mr. Smith’s guilty plea. Judge Walton never expressly asked Mr.
Smith whether he waived his right to a preliminary hearing.


   1 Today we have also issued an opinion in a companion case that
raises this same issue. See State v. Young, 2014 UT 34.
   2   State v. Smith, 2013 UT App 52, ¶ 11, 306 P.3d 810.

                                     2
                            2014 UT 33
                        Opinion of the Court
Additionally, Mr. Smith’s written plea statement did not refer to his
right to a preliminary hearing. Eventually, he pled guilty to second-
degree felony possession or use of a controlled substance in a drug-
free zone.
   ¶6 Less than a month after entering his plea, Mr. Smith
requested new counsel because he was concerned that his counsel
could not adequately provide effective representation to both him
and his wife. The court allowed Mr. Smith’s counsel to withdraw
and appointed new counsel to represent him. Mr. Smith then filed a
motion seeking to withdraw his guilty plea. He alleged that his
previous attorney’s joint representation of him and his wife
improperly influenced him to enter the plea, which resulted in his
plea being unknowing and involuntary. He also alleged that at the
time of the hearing he was not taking necessary medications, so he
was confused and unable to remember the hearing.
   ¶7 On March 1, 2011, Mr. Smith appeared for a hearing on his
motion to withdraw his guilty plea. The judge presiding at this
hearing, Judge G. Michael Westfall, was not the same judge who had
accepted Mr. Smith’s guilty plea nearly seven months earlier. At the
hearing, Mr. Smith changed course by withdrawing his motion to
withdraw. He then asked to be immediately sentenced. Before
sentencing Mr. Smith, Judge Westfall advised him of his right to a
preliminary hearing in the following colloquy:
      THE COURT: All right. Now, Mr. Smith, before I
      announce my sentence, is there anything else you want
      to bring to my attention?

      MR. SMITH: No.

      THE COURT: Okay. Mr. Shawn Michael Smith,
      pursuant to your--okay. Well, let me just check one
      more thing here.

      Your plea, when you pled guilty, it was entered in--to
      Judge--before Judge Walton. I don’t know if Judge
      Walton has the practice of making sure that in a felony
      case, you have waived your right to a preliminary
      hearing, but I want to make sure we address that at this
      point.

      There is a body of law that would suggest that if you
      plead guilty, you’ve waived any prior errors in the case
      but I want to make sure that you understand that you
      have the right to a preliminary hearing. I don’t know if
                                 3
                              STATE v. SMITH
                           Opinion of the Court
         you waived your right to a preliminary hearing or not
         before you entered your plea. But if I proceed to
         sentencing today, that means you will never have a
         preliminary hearing. Do you understand that?

         MR. SMITH: I don’t know what happened with my--
         that’s fine, I--I guess.

         THE COURT: All right. You understand that and
         you’re in agreement with that?

         MR. SMITH: Yeah.

         THE COURT: All right. And the defendant appears to
         understand the ramifications of that and so I’m going
         to proceed.

Judge Westfall then sentenced Mr. Smith to serve one to fifteen years
in prison.

    ¶8 Mr. Smith appealed to the Utah Court of Appeals, where he
argued “that because he was never formally bound over, the district
court never obtained subject matter jurisdiction over the case.”3 The
court of appeals agreed and held “that a failure to bind over a
defendant following either a preliminary hearing or the waiver of
the right to a preliminary hearing is a jurisdictional defect that
renders his guilty plea void.”4 The State petitioned for writ of
certiorari, which we granted. We have jurisdiction pursuant to Utah
Code Section 78A-3-102(5).
                           Standard of Review
   ¶9 This case is before us on writ of certiorari. “On certiorari, we
review the decision of the court of appeals for correctness, without
deference to its conclusions of law.”5 The question presented here is
whether the district court had subject matter jurisdiction to enter the
guilty pleas. “Challenges to subject matter jurisdiction present
questions of law, which we . . . review for correctness.”6


   3   State v. Smith, 2013 UT App 52, ¶ 7, 306 P.3d 810.
   4   Id.
   5   Manning v. State, 2005 UT 61, ¶ 10, 122 P.3d 628.
   6  Westgate Resorts, Ltd. v. Consumer Prot. Grp., LLC, 2012 UT 56,
¶ 9, 289 P.3d 420 (internal quotation marks omitted).

                                     4
                               2014 UT 33
                         Opinion of the Court
                                Analysis
    ¶10 The outcome of this case turns on whether a district court’s
failure to bind a defendant over following a preliminary hearing, or
an express waiver by the defendant of the right to a preliminary
hearing, is jurisdictional.7 If the error is not jurisdictional, Mr. Smith
cannot now attack the validity of his plea or pre-plea proceedings
because such a challenge would be untimely under Utah law.8 On
the other hand, if the district court’s error is jurisdictional, Mr. Smith
can challenge his plea as void because jurisdictional challenges may
be raised at any time.9 Mr. Smith argues that the district court’s
failure to hold a preliminary hearing or obtain an express waiver
from him of his right to a preliminary hearing is a jurisdictional
defect and renders his guilty plea void. In contrast, the State argues
that the error is not jurisdictional and further contends that the error

   7   While throughout this opinion we refer to a criminal
defendant’s right to a preliminary hearing, UTAH R. CRIM. P. 7(h)(1),
we recognize that a defendant may choose to waive that right. Id.
Any reference we make in this opinion to the defendant’s right to a
preliminary hearing includes the defendant’s ability to waive that
right.
   8  UTAH CODE § 77-13-6(2)(b) (“A request to withdraw a plea of
guilty or no contest, except for a plea held in abeyance, shall be made
by motion before sentence is announced.” (emphasis added)); State v.
Ott, 2010 UT 1, ¶ 18, 247 P.3d 344 (“We have previously held that
failure to withdraw a guilty plea within the time frame dictated by
section 77-13-6 deprives the trial court and appellate courts of
jurisdiction to review the validity of the plea.”); State v. Rhinehart,
2007 UT 61, ¶ 17, 167 P.3d 1046 (explaining that a defendant “cannot
achieve through a challenge to the bindover what [the defendant]
was foreclosed from doing by section 77-13-6—assail the lawfulness
of [the defendant’s] plea”).
   9 See, e.g., Brown v. Div. of Water Rights of Dep’t. of Natural Res.,
2010 UT 14, ¶ 13, 228 P.3d 747 (“Jurisdictional challenges . . . raise
fundamental questions regarding a court’s basic authority over the
dispute. And a challenge to the subject matter jurisdiction of the
court is unique among jurisdictional challenges in that it . . . can be
raised at any time, including for the first time on appeal.”); Rhinehart,
2007 UT 61, ¶ 15 (“Except in those instances in which errors affect
the court’s jurisdiction or where claims of error are expressly
preserved for appeal, a conviction or guilty plea acts as a waiver of
earlier procedural flaws.”).

                                    5
                              STATE v. SMITH
                           Opinion of the Court
was forfeited by Mr. Smith when he pled guilty and failed to timely
challenge his pleas.
    ¶11 The court of appeals agreed with Mr. Smith. To begin, it
noted that “[c]laims relating to the validity of the [preliminary
hearing] waiver itself are waivable” and further recognized that
“even a constitutional defective waiver of a defendant’s right to a
preliminary hearing could invest the district court with jurisdiction if
it resulted in a bindover.”10 But it distinguished Mr. Smith’s case
because “no wavier—valid or otherwise—was effected prior to the
time the district court accepted and entered Smith’s guilty plea, and
thus Smith was never bound over at all.”11 Because the district court
did not hold a preliminary hearing, and did not obtain an express
waiver of the right to a preliminary hearing from Mr. Smith, the
court of appeals reasoned that a district court never acquired the
jurisdiction necessary to accept his guilty plea.12
    ¶12 We reverse the court of appeals’ decision and conclude that
a district court’s exercise of jurisdiction does not hinge on whether it
held a preliminary hearing, obtained an express waiver of the right
to a preliminary hearing, or issued a bindover order. Two important
points support this conclusion. First, during the last two decades the
Legislature has merged the functions of district courts and the
former circuit courts, thereby rendering obsolete the jurisdictional
framework we discussed in State v. Humphrey.13 And second, the
jurisdictional statues relevant here grant district courts broad subject
matter jurisdiction over criminal matters, and nothing in either the
Utah Constitution or Utah Code makes the exercise of that
jurisdiction dependent on a defendant’s right to preliminary hearing
or the issuance of a bindover order. Because we reverse on this basis,
we do not reach the State’s alternative argument concerning a
claimed express waiver by Mr. Smith.
          I. Intervening Developments Between Our Decision in
                  State v. Humphrey and This Case Render
                        Humphrey Inapplicable Here
  ¶13 Mr. Smith’s primary argument is that our decision in State v.
Humphrey makes the issuance of a bindover order, after holding a


   10   State v. Smith, 2013 UT App 52, ¶ 10 n.3, 306 P.3d 810.
   11   Id.
   12   Id. ¶ 11.
   13   823 P.2d 464 (Utah 1991).

                                     6
                               2014 UT 33
                         Opinion of the Court
preliminary hearing, a jurisdictional prerequisite to a district court’s
exercise of subject matter jurisdiction. We disagree. Humphrey was
decided under a prior jurisdictional framework, and intervening
large-scale structural changes to Utah’s district court system make
Humphrey’s holding inapplicable to the present case.
    ¶14 Formerly, Utah’s trial court system, outside of the juvenile
court context, consisted of two tiers: circuit courts and district courts.
In a criminal case, the prosecution typically filed an information in
the circuit court.14 Acting as a magistrate, the circuit court then held
a preliminary hearing.15 If the circuit court found that the
government had met its burden, it would issue a bindover order and
transfer the case to a district court.16 The district court did not obtain
jurisdiction until it received the information and other records
transferred by the circuit court magistrate.17


   14 See State v. Schreuder, 712 P.2d 264, 268 (Utah 1985) (noting that
“while the statute [governing proceedings before magistrates]
implies that magistrates will ordinarily sit in courts other than the
district court, it does not contain any jurisdictional limitations” and
“circuit court judges do not have exclusive jurisdiction to conduct
preliminary examinations”); see also Humphrey, 823 P.2d 464, 466 n.5
(Utah 1991) (characterizing the facts of Schreuder as “[a]typical[]”
because the defendant’s preliminary hearing was conducted by a
district court judge).
   15UTAH CODE § 78-4-5(1)(a) (Supp. 1991) (“The judge of the circuit
court has the authority and jurisdiction of a magistrate including the
conducting of proceedings for the preliminary examination . . . of
persons charged with criminal offenses.”).
   16 See Humphrey 823 P.2d at 465 (“A magistrate issues a bindover
order after a preliminary hearing upon finding that there is probable
cause to believe the defendant has committed the crime charged in
the information. By the bindover order, the magistrate requires the
defendant to answer [the information] in the district court. The
information is then transferred to the district court, permitting that
court to take original jurisdiction of the matter.” (alteration in
original) (internal quotation marks omitted)).
   17Id. at 465 n.2; see also State v. Ortega, 751 P.2d 1138, 1139 (Utah
1988) (“[W]e have consistently held that a criminal defendant cannot
lawfully be tried for and convicted of a crime for which he or she
was not given, or for which he or she did not waive, a preliminary
hearing.”); State v. Jensen, 136 P.2d 949, 955 (Utah 1943) (reversing a
                                                             (continued)
                                     7
                                STATE v. SMITH
                            Opinion of the Court
    ¶15 In Humphrey we faced the issue of whether, following the
creation of the Utah Court of Appeals, district courts still had
jurisdiction to quash bindover orders.18 We held that district courts
did have such jurisdiction because they had “the obligation to
determine whether [their] original jurisdiction [had] been properly
invoked.”19 Because circuit courts have now been eliminated, infra
¶¶ 23–24, the central holding of Humphrey no longer applies. But
Mr. Smith nonetheless argues for its application, relying heavily on a
footnote from the opinion:
         Historically, a district court did not acquire jurisdiction
         until an information was filed with it, and this could
         not occur until after the magistrate's preliminary
         hearing and bindover. Although under the current
         statutory scheme a felony information (rather than a
         complaint) is first filed before a magistrate . . . it is still
         true that the district court does not acquire jurisdiction
         until after a bindover order issues and the information
         and all other records are transferred to the district
         court.20
Mr. Smith argues that this footnote establishes the rule that a
bindover order, issued after a preliminary hearing, is an essential
prerequisite for a district court to exercise subject matter jurisdiction.
Thus, he contends, even if a district court has subject matter
jurisdiction to adjudicate a charge, that power never vests in the
court until it holds a preliminary hearing and issues a bindover
order.
    ¶16 The court of appeals agreed that a bindover order, following
either a preliminary hearing or its waiver, is a procedural
prerequisite and reasoned that “even where a court has subject
matter jurisdiction over a particular type of case, it may be unable to
exercise that jurisdiction where certain procedural prerequisites have
not been met to invoke it.”21 The court likened the bindover order
that follows a preliminary hearing to two procedural prerequisites


defendant’s conviction where she “was not given a preliminary
hearing for the offense of which she was convicted”).
   18   Humphrey 823 P.2d at 465.
   19   Id. at 466.
   20   Id. at 465 n.2 (citations omitted).
   21   State v. Smith, 2013 UT App 52, ¶ 9, 306 P.3d 810.

                                       8
                                  2014 UT 33
                              Opinion of the Court
required for appellate jurisdiction: (1) the final order doctrine, and
(2) the notice of appeal requirement.
    ¶17 This reasoning is misplaced, however, because of
intervening developments since our decision in Humphrey. Following
our decision in that case the Legislature merged the circuit court into
the district court.22 The merger statute gives the district court
jurisdiction over all matters previously filed in the circuit court.
Specifically, the statute states that “[t]he district court shall have
jurisdiction as provided by law for the district court and shall have
jurisdiction over all matters filed in the court formerly denominated
the circuit court.”23 In criminal cases, an information is now always
filed directly with the district court. Because jurisdiction in criminal
cases now vests originally with district courts, and because circuit
courts have been abolished, our conclusion in Humphrey no longer
applies. Accordingly, we reject Mr. Smith’s argument that Humphrey
applies to our current statutory scheme.
  II. District Courts Have Broad Subject Matter Jurisdiction Over
      Criminal Cases and Neither the Utah Constitution nor the
Utah Code Makes That Jurisdiction Contingent Upon a Preliminary
               Hearing, Its Waiver, or a Bindover Order
    ¶18 Subject matter jurisdiction concerns a court’s power to hear
a case. “A court has subject matter jurisdiction if the case is one of
the type of cases the court has been empowered to entertain by the
constitution or statute from which the court derives its authority.”24
And neither the Utah Constitution nor the Utah Code makes a
preliminary hearing, its waiver, or a bindover order an essential part
of a district court’s exercise of subject matter jurisdiction. Instead, a
district court acquires subject matter jurisdiction over a case upon
the filing of an information in the court.




   22 UTAH CODE § 78A-1-105(1) (“Effective July 1, 1996, the circuit
court shall be merged into the district court.”); id. § 78A-1-105(2)
(“The district court shall continue the judicial offices, judges, staff,
cases, authority, duties, and all other attributes of the court formerly
denominated the circuit court.”).
   23   Id. § 78A-1-105(1).
    Myers v. State, 2004 UT 31, ¶ 16, 94 P.3d 211 (internal quotation
   24

marks omitted).

                                       9
                              STATE v. SMITH
                           Opinion of the Court
   ¶19 Article I, section 13 of the Utah Constitution provides
criminal defendants with the right to a preliminary hearing:
         Offenses heretofore required to be prosecuted by
         indictment, shall be prosecuted by information after
         examination and commitment by a magistrate, unless
         the examination be waived by the accused with the
         consent of the State, or by indictment, with or without
         such examination and commitment.25

But nothing in the section suggests that a district court does not have
jurisdiction to hear a criminal case simply because a defendant’s
right to a preliminary hearing is violated.

    ¶20 Section 78A-5-102(1) of the Utah Code grants district courts
broad subject matter jurisdiction over criminal cases. Specifically, the
statute provides that district courts have “original jurisdiction in all
matters civil and criminal, not excepted in the Utah Constitution and
not prohibited by law.”26 In addition, section 78A-5-102(4) grants
district courts “jurisdiction over all matters properly filed in the
circuit court prior to July 1, 1996.” These statutes grant district courts
power to exercise subject matter jurisdiction over the full range of
cases that would have been heard premerger by either a circuit court
or district court. Additionally, nothing in these statutes suggests that
district court jurisdiction is contingent upon a preliminary hearing,
its waiver, or a bindover order.
    ¶21 Indeed, as the State points out, we impliedly recognized in
State v. Hernandez that neither a preliminary hearing nor a bindover
order is a jurisdictional prerequisite.27 In Hernandez, we interpreted
Article I, section 13 of the Utah Constitution to provide defendants
charged with a class A misdemeanor the right to a preliminary
hearing.28 We limited our holding, however, by giving it only
prospective application.29 In doing so, we implicitly recognized that
neither the lack of a preliminary hearing nor a failure to issue a
bindover order can deprive a district court of subject matter
jurisdiction because it is not within our power to overlook defects in

   25   UTAH CONST. art. I, § 13.
   26   UTAH CODE § 78A-5-102(1).
   27   2011 UT 70, 268 P.3d 822.
   28   Id. ¶ 29.
   29   Id. ¶ 29 n.3.

                                    10
                              2014 UT 33
                         Opinion of the Court
subject matter jurisdiction. If the lack of a preliminary hearing and
bindover order affected a district court’s subject matter jurisdiction,
then class A misdemeanor defendants who entered a guilty plea or
were convicted before our decision in Hernandez could have properly
challenged their convictions as void. Our decision in Hernandez
therefore supports our conclusion that a district court’s subject
matter jurisdiction is not linked to whether a defendant’s
preliminary hearing right has been violated or whether a court has
issued a bindover order.
    ¶22 Even though neither the Utah Constitution nor the Utah
Code makes district court jurisdiction contingent on either a
preliminary hearing or bindover order, Mr. Smith nonetheless
argues that a preliminary hearing and bindover order are necessary
because of the distinction between magisterial and judicial functions.
But as discussed below, that distinction is irrelevant for purposes of
jurisdiction. Instead, the event that vests a district court with subject
matter jurisdiction is the filing of an information.
    ¶23 Before the circuit court and district court merged, circuit
court judges acted as magistrates in conducting preliminary
hearings. They were restricted in their activities and, in felony cases,
could perform only magisterial duties.30 After the circuit court issued
a bindover order and transferred the case to the district court, the
district court had jurisdiction to hold a trial.
   ¶24 At the time, district court judges could also perform
magisterial functions similar to a circuit court judge.31 But today,
there are no circuit court judges. Only district court judges perform



   30 See UTAH CODE § 78-4-5(1)(a) (Supp. 1991) (limiting circuit court
jurisdiction to “impose . . . punishments” to “all classes of
misdemeanors and infractions involving persons 18 years of age and
older,” but also providing that “[t]he judge of the circuit court has
the authority and jurisdiction of a magistrate including the
conducting of proceedings for the preliminary examination . . . of
persons charged with criminal offenses”).
   31 See State v. Schreuder, 712 P.2d 264, 268 (Utah 1985) (noting that
“while the statute [governing proceedings before magistrates]
implies that magistrates will ordinarily sit in courts other than the
district court, it does not contain any jurisdictional limitations” and
“circuit court judges do not have exclusive jurisdiction to conduct
preliminary examinations”).

                                   11
                              STATE v. SMITH
                           Opinion of the Court
magisterial functions.32 As we stated in State v. Jaeger, a district court
judge may “[take] off his judicial hat and put on his magistrate’s hat”
depending on the function involved.33 But that separation between
functions does not mean that the district court loses jurisdiction
when it moves between these different capacities.34 Rather, subject
matter jurisdiction vests with the district court upon the filing of an
information.35 Indeed, as we noted above, even before the
Legislature merged the circuit and district courts, it was the filing of
an information that triggered jurisdiction. But in the premerger
regime district courts did not have jurisdiction “until after a
bindover order issue[d] and the information and all other records


   32We note, however, that in some circumstances justice court
judges function as magistrates. See UTAH CODE § 78A-2-220(2).
   33   886 P.2d 53, 54 n.2 (Utah 1994).
   34  A majority of the states that allow for prosecution by
information similarly hold that a court’s failure to conduct a
preliminary hearing and issue a bindover order is not a jurisdictional
defect. See E.W.H. Annotation, Defendant’s Plea to Indictment or
Information as Waiver of Lack of Preliminary Examination, 116 A.L.R. 550
(1938) (“It has also been held that by pleading guilty a defendant
waives his right to a preliminary examination, thereby precluding
his making a subsequent claim that he had no such examination.”);
21 AM. JUR. 2D Criminal Law § 527 (2008) (“An accused can waive
defects in a preliminary examination proceeding, as well as the
holding of the proceeding at all.”); 22 C.J.S. Criminal Law § 456 (2006)
(“Failure to accord the accused a preliminary examination, as
provided by law, only goes to the regularity of the proceedings, and
it does not vitiate subsequent proceedings such as the indictment,
the trial, or conviction.” (footnotes omitted)). But see WAYNE R.
LAFAVE ET AL., 4 CRIM. PROC. § 14.2(g) (3d ed. 2007) (“[S]ome states
hold that the preliminary hearing is a jurisdictional prerequisite. In
these states, a conviction will be overturned, without regard to any
showing of trial prejudice, if the appellate court determines that the
right to a hearing was denied.”).
   35 UTAH R. CRIM. P. 5(a) (“Unless otherwise provided, all criminal
prosecutions whether for felony, misdemeanor or infraction shall be
commenced by the filing of an information or the return of an
indictment. Prosecution by information shall be commenced before a
magistrate having jurisdiction of the offense alleged to have been
committed unless otherwise provided by law.”).

                                     12
                                2014 UT 33
                           Opinion of the Court
[were] transferred to the district court.”36 Because an information is
now always filed directly with the district court, the fact that a
district court judge exercises both magisterial and district judge
functions is irrelevant for purposes of subject matter jurisdiction.
    ¶25 Here, even assuming the district court erred by neither
holding a preliminary hearing nor issuing a bindover order, that
error does not implicate subject matter jurisdiction because the court
obtained subject matter jurisdiction upon the filing of the
information. Mr. Smith could have raised the error before entering
his plea or sought to withdraw his plea before sentencing. By doing
neither he forfeited those challenges.37
                               Conclusion
    ¶26 We conclude that the district court’s failure to issue a
bindover order following either a preliminary hearing or express
waiver by Mr. Smith of his right to a preliminary hearing did not
divest the court of subject matter jurisdiction. Following the merger
of the circuit courts and district courts, district courts have the full
scope of subject matter jurisdiction once an information is filed in a
criminal case. We therefore reverse the court of appeals and affirm
the district court’s order entering Mr. Smith’s guilty plea and
sentence.




   36   State v. Humphrey, 823 P.2d 464, 465 n.2 (Utah 1991).
   37 UTAH CODE § 77-13-6(2)(b) (“A request to withdraw a plea of
guilty or no contest, except for a plea held in abeyance, shall be made
by motion before sentence is announced.”).

                                    13